Citation Nr: 1339419	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-48 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a disorder of the left hip/leg, to include sciatica and/or bursitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2009, the Veteran filed claims for service connection for left hip pain and left lower extremity pain.  In the September 2009 rating decision, the RO denied service connection for left hip pain (also claimed as pain, left lower extremity).  The January 2010 rating decision confirmed and continued the previous denial of service connection for left hip pain.  Given the Veteran's claims, and the evidence of record, this issue has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In April 2010, the Veteran testified before a Decision Review Officer (DRO).  In September 2011, she testified before the undersigned Veterans Law Judge via videoconference.  Transcripts of both hearings are of record.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding treatment records and to afford the Veteran a VA examination.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lumbar spine and/or left hip/leg.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) treatment records from the Omaha VA Healthcare System (to include the Grand Island Community Based Outpatient Clinic (CBOC), dated since August 2010; (2) treatment records from McMeen Physical Therapy (to include all records available in Veterans Health Information Systems and Technology Architecture (VISTA); (3) records from the Broken Bow Clinic, dated since March 2009 (to include all records available in VISTA); (4) treatment records from Central Nebraska Orthopedics, dated since December 2008 (to include all records available in VISTA); and (5) any pertinent MRI reports available in VISTA dated since November 2008.

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

2.  Request from the National Personnel Records Center (NPRC), the Naval Medical Hospital in San Diego, or any other appropriate entity, any military dependent medical records, including any prenatal treatment records dated from January 2003 through July 2005, using the name and social security number of the Veteran's spouse.  

If no records are available, the Veteran and her representative must be notified and the record clearly documented.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to evaluate her claimed lumbar spine and left hip/leg disorders.    

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must identify any disorders of the lumbar spine and/or left hip/leg present at any time since approximately March 2009 (when the Veteran filed her claim for service connection), to include degenerative disc disease (DDD), stenosis, facet joint arthropathy, sciatica, and/or bursitis.

In regard to EACH identified disorder, the examiner must provide an opinion as to whether the disorder began during service OR is related to any incident of service.  The examiner must also provide an opinion as to whether any arthritis affecting the lumbar spine and/or left leg/hip began within one year of discharge from service.  

If the examiner determines that the Veteran has a lumbar spine disorder which began during or is related to service, he or she must provide an opinion as to whether any left hip and/or left leg disorder was caused OR aggravated by a lumbar spine disorder.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that she has current disorders of the lumbar spine and left hip/leg related to her in-service duties as a master at arms, including wearing heavy gear and an ill-fitting vest, bending to search under cars, climbing into trucks, and standing for 8 to 10 hours a day in ill-fitting gear. 

* In her March 2009 claim for service connection, the Veteran reported that pain in her left lower extremity began in October 2001 and her lumbar condition began in November 2008.  



* During the April 2010 hearing, she testified that her back hurt on a daily basis during service.  She denied seeking medical care immediately after separation from service because she had two small children.  

* In December 2010, the Veteran reported that her report of the onset of her condition in February 2008 was in reference to her hip and leg pain, but her back had hurt every day since service.  

* In an April 2010 statement, the Veteran's father reported that she had had back problems during service, and he had observed her need for help getting off the floor because of a stiff back in 2003.  

* In May 2010, a fellow service member wrote that the Veteran complained of back pains on several occasions when he had been working with her.  

* In a May 2010 statement, the Veteran's husband reported that she had had back pain since service.   

* During the September 2011 hearing, the Veteran testified that she had pain in the back radiating down the left side of her hip/leg during service, but she did not seek medical care.  

* In her September 2001 Report of Medical History at enlistment, the Veteran denied recurrent back pain or any back problem.  She reported a foreign object in her lower back around approximately 1986, with treatment by an unknown doctor at an unknown hospital.  On examination, clinical evaluation of the spine and other musculoskeletal system was normal.  There was a half inch surgical scar at the lower right side of the back.  

* The Veteran received treatment for a left ankle sprain in October 2001 and for left ankle tendonitis in December 2001.  

* During evaluation for a urinary tract infection in May 2002, the Veteran denied back pain.  

* In an August 2002 Report of Medical History, the Veteran denied swollen or painful joints, recurrent back pain, and neuritis.  On examination, clinical evaluation of the lower extremities, spine, and other musculoskeletal system was normal.  

* A June 2005 prenatal treatment record reflects no back pain on review of systems.  

* In June 2005, the Veteran was evaluated in conjunction with separation/retirement.  In a Report of Medical Assessment she indicated that her overall health was the same since her last physical examination in August 2002.  She denied having suffered from any injury or illness while on active duty for which she did not seek medical care.  In another record completed that month regarding separation, she denied any major medical problems since her last physical, in August 2002.  The physician assistant noted no significant changes in medical history and found the Veteran physically qualified for separation.  

* A July 2008 physical therapy evaluation report reflects that the Veteran reported an initially insidious onset of shooting pain in the left hip down the left lower extremity five months earlier.  

* During treatment in November 2008, the Veteran gave a history of low back pain with radiation into the left lower extremity and lateral aspect of the left hip down to about the level of the heel and foot.  She denied any significant trauma or injury.  She described pain in the lower back and left lower extremity for about a year to a year and a half.  

* A November 2008 lumbar spine MRI report states, "Mild lumbar spine degenerative changes are present despite the patient's young age."  The diagnosis after follow-up for low back pain and left lower extremity radicular symptoms later that month was low back pain with degenerative disk disease and some areas of mild stenosis.  




* A December 2008 record from the Broken Bow Clinic reflects that the Veteran complained of back pain with a variable onset.  She stated that her pain had been occurring in an intermittent pattern for months.  

* During a December 2008 consultation with Dr. H.W., the Veteran complained of pain in the low back, left leg, and left foot with a date of onset in April 2007.  She denied a precipitating event, but stated that she had an ankle injury in the Navy and first related her symptoms to this injury.  

* In January 2009, the Veteran was evaluated for facet injections on the left at L4-5 and L5-S1 by Dr. C.A.  The physician commented that the November 2008 lumbar MRI revealed mild degenerative changes despite the Veteran's young age. The Veteran described pain in her low back and left hip going down her leg.  She reported that she did not know what caused her pain from a year ago, although she had been carrying mail for a short period of time a year ago.  The assessment was left greater trochanteric bursitis and left ischial bursitis.  

* In January 2009 addendum, Dr. C.A. noted that the Veteran had somewhat unusual degenerative facet disease in her lower back given her age and weight and that the Veteran reported carrying a lot of heavy equipment during service and wondered if this could have added to the magnitude of her arthritis in her lower lumbar spine, as she did not know of any osteoarthritis in her genetic family.  Dr. C.A. stated "these changes radiographically are almost indistinguishable."  He added, "Therefore, it is certainly possible that, over a period of time, given her body size, etc., that her heavy lifting of objects over a prolonged period might be somewhat contributory to her facet joint arthropathy but of course, this is difficult to prove."   

* In a December 2009 letter, Dr. S.S.L. of Broken Bow Clinic wrote that the Veteran had chronic back pain radiating into her left leg and flank, with left foot numbness.  Dr. S.S.L. noted that the Veteran reported that her pain started in service and she had to wear an ill-fitting and uncomfortable flak jacket and carry a number of large pieces of equipment on her belt which was very heavy and frequently caused her pain.  The Veteran stated that she carried up to 20-25 lbs. daily in service; had to stand or sometimes patrol in a vehicle 8-10 hours a day; and often went up and down ladders to inspect ships and trucks, causing her back to hurt.  Dr. S.S.L. wrote that the Veteran thought her pain would improve after service but one to one and a half years after separation her pain had persisted and actually increased despite physical therapy.  Dr. S.S.L. opined that it was at least as likely as not that the Veteran's military service, where she had to wear ill-fitting equipment and carry large amounts of weight on a small frame for a number of hours each day, had contributed to her pain and commented "the problem appears to be related to her military service." 

In rendering the requested opinion, the examiner must specifically consider January 2009 and December 2009 opinions regarding the relationship between the Veteran's claimed disabilities and service (noted above) as well as the lay statements describing the Veteran's in-service back problems.  The examiner must consider and address the Veteran's reports of back pain during and since service.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.
 
4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

